Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Luis Garcia, on July 29, 2022. The application has been amended as follows: 

3.	in the claims: 
*Claims 1, 2, 9 and 14 have been amended to incorporate the limitation of claims 5 and 7.
* canceling claims 5, 7, 11, 15-16, 18, 20 and 22.

	Please Rewrite the Claims as follow:


1.	(Currently Amended) A method in an Internet Protocol, IP, Multimedia Subsystem, IMS, infrastructure for enabling associating a media transfer session with an operator sourcing the media transfer session, the infrastructure comprising, a calling party User Equipment, UE, a called party UE, and a first path arranged to transport the media transfer session between the calling party UE and the called party UE via a gateway function, during the media transfer session setup an IMS entity receiving subscriber information, the information associated with a call of the calling party UE, a method comprising: 
the IMS entity providing an identifier to the gateway function, the identifier being associated with a call session of the calling party UE, the identifier identifying insertion of a session signature in the media transfer session;
the gateway function using the identifier for composing a session signature; [[and]]
the gateway function inserting the composed session signature in the media transfer session in the first path, such that an evaluation of the session signature enables associating the media transfer session with the operator sourcing the media transfer session;
the session signature being inserted in a media transfer session in a second path, different from the first path, the second path being between the calling party UE and the called party UE; and
the identifier associated with the call session of the calling party UE, comprising an indication that the composing step must be based on one of information available to the gateway function and information comprised by the identifier.

2.	(Currently Amended) A method in a gateway function residing in an Internet Protocol, IP, Multimedia Subsystem, IMS, infrastructure, for enabling associating a media transfer session with an operator sourcing the media transfer session, the infrastructure comprising, a calling party User Equipment, UE, a called party UE, and a first path arranged to transport the media transfer session between the calling party UE and the called party UE via the gateway function, the method comprising:
receiving, from an IMS entity, an identifier associated with a call session of the calling party UE, the identifier identifying insertion of a session signature in the media transfer session;
using the identifier for composing the session signature; [[and]]
inserting the session signature in the media transfer session in the first path, such that an evaluation of the session signature enables associating the media transfer session with the operator sourcing the media transfer session;
the session signature being inserted in a media transfer session in a second path, different from the first path, the second path being between the calling party UE and the called party UE; and
the identifier associated with the call session of the calling party UE, comprising an indication that the composing step must be based on one of information available to the gateway function and information comprised by the identifier.

3.	(Previously Presented) The method according to claim 2, wherein the inserted session signature comprises at least one of: an address of a Home network operator of the calling party UE and a SIP session identifier.

4.	(Previously Presented) The method according to claim 2, wherein the inserting step is one of: 
repeated a number of predetermined times; 
repeated during a predetermined period; and 
the session signature is inserted on request of an entity comprised by the IMS network.

5.	(Canceled)

6.	(Previously Presented) The method according to claim 2, wherein the session signature applies one of a Real-time Transport Control, RTCP, and a secure RTCP, SRTCP protocol.

7. 	(Canceled)

8.	(Previously Presented) The method according to claim 2, wherein a Subscriber database entity associated with the calling party UE comprises an attribute, indicating that the session signature shall be inserted in one of the first path and the second path.

9.	(Currently Amended) A gateway function residing in an Internet Protocol, IP, Multimedia Subsystem, IMS infrastructure, for enabling associating a media transfer session with an operator sourcing the media transfer session, the infrastructure comprising, a calling party User Equipment, UE, a called party UE, and a first path arranged to transport the media transfer session between the calling party UE and the called party U via the gateway function, the gateway function comprising a processing unit, the processing unit being configured to cause the gateway function to:
receive, from an IMS entity, an identifier associated with a call session of the calling party UE, the identifier identifying insertion of a session signature in the media transfer session;
use the identifier for composing the session signature; [[and]]
insert the session signature in the media transfer session in the first path, such that an evaluation of the session signature enables associating the media transfer session with the operator sourcing the media transfer session;
insert the session signature in a media transfer session in a second path, different from the first path, the second path being between the calling party UE and the called party UE; and

the identifier associated with the call session of the calling party UE, comprising an indication that the composing of the session signature must be based on one of information available to the gateway function and information comprised by the identifier.

10.	(Previously Presented) The gateway function according to claim 9, wherein the processing unit is configured to one of:
insert the session signature repeatedly a number of predetermined times; 
repeatedly insert the session signature during a predetermined period; and 
insert the session signature on request of an entity comprised by the IMS network.

11.	(Canceled).

12.	(Previously Presented) The gateway function according to claim 9, wherein the processing unit is configured to apply a Real-time Transport Control, RTCP, or secure RTCP, SRTCP protocol for the inserted session signature.

13.	(Previously Presented) The gateway function according to claim 9, wherein the processing unit is configured decide on an indication received to one of: 
compose the session signature based on information available to the gateway function; and 
compose the session signature on information comprised by the indication.

14.	(Currently Amended) A computer non-transitory storage medium storing a computer program for enabling associating a media transfer session with an operator sourcing the media transfer session, the infrastructure enabling control of media transfer session in an IMS network infrastructure, the infrastructure comprising a gateway function, a calling party UE, a called party UE, a Subscriber database entity comprising subscription data associated with the calling party UE, and a first path arranged to transport media transfer messages between the calling party UE and the called party UE the computer program comprising computer code which, when run on processing circuitry of the gateway function causes the gateway function to:
receive, from an IMS entity, an identifier associated with a call session of the calling party UE, the identifier identifying insertion of a session signature in the media transfer session;
use the identifier for composing the session signature; [[and]]
insert the session signature in the media transfer session in the first path, such that an evaluation of the session signature enables associating the media transfer session with the operator sourcing the media transfer session;
the session signature being inserted in a media transfer session in a second path, different from the first path, the second path being between the calling party UE and the called party UE; and
the identifier associated with the call session of the calling party UE, comprising an indication that the composing of the session signature must be based on one of information available to the gateway function and information comprised by the identifier.

15.	(Cancelled).

16.	(Cancelled).

17.	(Previously Presented)  The method according to claim 3, wherein the inserting step is one of: 
repeated a number of predetermined times; 
repeated during a predetermined period; and 
the session signature is inserted on request of an entity comprised by the IMS network.

18.	(Canceled).

19.	(Previously Presented)  The method according to claim 3, wherein the session signature applies one of a Real-time Transport Control, RTCP, and a secure RTCP, SRTCP protocol.

20. 	(Canceled).

21.	(Previously Presented)  The method according to claim 3, wherein a Subscriber database entity associated with the calling party UE comprises an attribute, indicating that the session signature shall be inserted in one of the first path and the second path.

22.	(Canceled). 
 eodcmaster eodcmaster eodcmaster eodcmaster eodcmaster eodcmaster


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468